Citation Nr: 1236206	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-24 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	To Be Determined


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1967, with service in the Republic of Vietnam from December 1965 to December 1966.  The appellant is the guardian/mother of an illegitimate minor child who claims relationship to the Veteran.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2006 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The appellant requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in March 2009.  The appellant testified on behalf of the minor child before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  At that time, the record was left open for a period of 60 days for the appellant to submit additional medical evidence.  The appellant submitted no additional evidence at that time.

The appellant's claim was previously before the Board in June 2009 and September 2011.  In June 2009, the Board remanded the claim for additional evidentiary development, to include obtaining information regarding the illegitimate minor child's standing to bring this claim, providing the appellant proper notice, and obtaining outstanding private treatment records.  Following the Board's June 2009 remand, the appellant submitted lay statements, paternity test results, and affidavits which established the illegitimate minor child's relationship as the daughter of the deceased Veteran. 

In September 2011, the Board remanded the claim to clarify the appellant's representative in this case because a private attorney had submitted notice that he was retained to represent the appellant in this case.  The Board pointed out in the September 2011 remand, however, that the aforementioned private attorney was not accredited to represent claimants before VA.  As such, the Board was unable to recognize him as the appellant's representative at that time.  The Board pointed out in the September 2011 remand, however, that the appellant could appoint the private attorney to represent her by properly executing a VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative."

In addition, the Board's September 2011 remand afforded the appellant another chance to respond to a previous request to provide (or for authorization for VA to obtain) hospice care records pertaining to the Veteran.  

Unfortunately, another remand is required for the reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file appears to show that at some point during the course of this appeal, VA stopped sending correspondence and documents to the appellant's address of record, and instead, began sending correspondence and documents to the deceased Veteran's last address of record, which is not the appellant's address of record.  To the Board's knowledge, the appellant has not reported an address change at any time during the course of the appeal.  Thus, it is unclear as to why the appellant's address was inexplicably changed in VAs administrative record system.  

Documents, including notice of the September 2011 remand and a September 2011 duty to assist letter from the AMC, were sent to the appellant's last address of record.  Pursuant to the directives set forth in the September 2011 Board remand, the September 2011 duty-to-assist letter requested that the appellant medical records, not limited to hospice care records at the facility where the Veteran was treated; and notified the appellant that VA would attempt to obtain the records on her behalf with her appropriate authorization.  In addition, the appellant was provided a Form 21-22a and notice regarding the representation by private attorneys.  

To date, it appears that the appellant has not responded to the September 2011 duty-to-assist letter.  The AMC subsequently sent a supplemental statement of the case (SSOC) to the appellant in June 2012.  Unfortunately, it appears that the AMC sent the SSOC to the wrong address.  The address noted on the SSOC is not address to which all prior correspondence to the appellant has been sent, and there is no notification in the claims file to indicate that the appellant reported a change of address.  Moreover, the address listed on the June 2012 SSOC is the same address listed on a February 2005 Form 21-22 signed by the deceased Veteran.  Thus, it appears that the June 2012 SSOC was sent to the last known address of the deceased Veteran, and not the appellant's address of record, which does not appear to have changed at any time during the course of this appeal.  

The case was subsequently returned to the Board, and additional correspondence was sent to the deceased Veteran's last known address, not the appellant's address.  Thus, it is not surprising that both the SSOC and the subsequent correspondence were returned as undeliverable.  

In light of the foregoing, the case must be remanded once again, to ensure adequate due process.  In this regard, the appellant is entitled to an SSOC and time to respond before the case is returned to the Board.  It appears that based on VA error, the appellant never received the SSOC.  A remand is necessary so that the SSOC can be mailed to the appellant's correct address of record.  

Accordingly, the case is REMANDED for the following action:

Ensure that the development requested in the September 2011 remand has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative, if any, should be provided a supplemental statement of the case (SSOC) which should be sent to her correct address on Dupont Drive, and not the deceased Veteran's last address of record.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


